Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 9 March 2021 has been entered. Applicant’s remarks filed 9 March 2021 are acknowledged.
Claims 1-18, 22, 24, 35 and 37 are cancelled. Claims 19-21, 23, 25-34, 36 and 38 are pending and under examination to the extent they read on the elected species: wherein the biodegradable material comprises collagen. Claims 19-21, 23, 25-30, 32-34, 36 and 38 read on the elected species.

Specification
The objection to the disclosure for not including cross-reference to related applications is withdrawn in response to Applicant’s submission of a corrected Application Data Sheet (ADS) to update the related applications.

Claim Objections/Rejections Withdrawn
The objections to claims 22, 25 and 27 for informalities are withdrawn in response to Applicant’s amendment of claims 25 and 27 and cancellation of claim 22.
The rejections of claims 19, 24, 28, 29, 33 and 35-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are withdrawn in response to 
The rejection of claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn in response to Applicant’s amendment of the claim.

Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Amended claims 19, 20, 23, 28, 29, 33, 34 and 38 are rejected under pre-AIA  35 U.S.C. 102(b), as being anticipated by Schense et al. (US 2007/0010440 A1, Pub. Date: Jan. 11, 2007), for reasons set forth in the previous Office Action (at p. 7-8) and the following.
Applicant argues that claims 19 and 33 have been amended to incorporate features in previous claim 22 including that the implantable matrix allows the influx of at least progenitor cells, bone cells and/or cartilage cells therein. Applicant argues that because claim 22 was not included in the rejection, claims 19 and 33, as presently amended, and their dependent claims should not be rejected.

Previous claim 22 (which is now cancelled) depends from claim 21 and includes all claim elements of claim 21. Claim 21 is not rejected under pre-AIA  35 U.S.C. 102(b) over the Schense reference, and therefore claims that depend from claim 21 are also not rejected. However, independent claims 19 and 33 do not include all claim elements of claim 21, merely incorporating the features recited in previous claim 22 (i.e., the implantable matrix allows the influx of at least progenitor cells, bone cells and/or cartilage cells therein) cannot overcome the rejection, because Schense teaches that the matrix allows for in-growth of cells or migration of cells into the matrix, including osteoblasts and precursor cells [0063] [0095]. Schense teaches each and every element recited in independent claims 19 and 33, as well as the limitations recited in depending claims 20, 23, 28, 29, 34 and 38. Claims 23, 28 and 29 are newly included in the rejection because these claims are now amended to depend from claim 19, instead of previously depending from claim 21. Schense teaches the limitations recited in claim 23 (which recites wherein the ligand is a growth factor and remains in or on the surface of the implantable matrix over a period of 3 days to 12 months) and claims 28 and 29 (which recite wherein the implantable matrix further comprises a serine protease inhibitor that reduces degradation of the ligand). For example, Schense teaches that more than 60% of the bioactive agent remain in or on the surface of the matrix after 15 days (see Fig. 2 and paragraph [0097]), and that aprotinin (a serine protease inhibitor) can be added into the matrix [0139] [0142] [0155].
1-34, BMP-2 and BMP-7 [0097], and Schense teaches that a concentration in a range of 0.4 to 10 mg/ml of PTH1-34 has shown to be effective in healing (Example 4). With regard to “the ratio of ligand to receptor” recited in claims 19 and 33, it is an inherent property of the ligand, such as the ratio of BMP-2 binding to a BMP receptor. Schense teaches that the matrix can be made from collagen and incorporates hydroxyapatite [0063] [0145]. Schense further teaches adding aprotinin (a serine protease inhibitor) into the matrix [0139] [0142] [0155]. Schense also teaches that cells can be added to the matrix [0026].
Therefore, Schense anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

Claim 36 remains rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Schense et al. (US 2007/0010440 A1), for reasons set forth in the previous Office Action (at p. 8-9) and the following.
Applicant argues that independent claim 33 has been amended to incorporate the features recited in previous claim 22, which was not included in the prior art rejections, therefore, claim 36, which depends from the amended claim 33, should not be rejected.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
As set forth above, amended independent claim 33 remains rejected under pre-AIA  35 U.S.C. 102(b), as being anticipated by Schense et al. (US 2007/0010440 A1). The Schense reference also renders claim 36 obvious. While Schense teaches incorporating a bioactive factor, e.g., PTH1-34, at a concentration in a range of 0.4 to 10 mg/ml into the implantable biodegradable matrix, Schense, however, does not teach the concentration of BMP-2 in the implantable matrix. Given that the level of skill in this art is very high, and that optimizing parameters such as the concentration or amount of a bioactive factor in a bone composition is routine, modifying the concentration of BMP-2 in the implantable biodegradable matrix taught by Schense to the claimed range would have been prima facie obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA .

Double Patenting
Amended claims 19-21, 23, 25-30, 32-34, 36 and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,717,779. 
Amended claims 19-21, 23, 25-30, 32-34, 36 and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,265,386.
The basis of these rejections has been set forth in the previous Office Action (at p. 9-12). The amendment of the claim does not overcome the nonstatutory double patenting rejections.
Applicant requests that these double patenting rejections be held in abeyance until the claims are otherwise allowable, and at that time, Applicant may file a terminal disclaimer.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 3, 2021